Citation Nr: 1441803	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  07-04 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to increases in the "staged" (10 percent prior to May 24, 2007, 50 percent from May 24, 2007 to December 17, 2010, and 70 percent from that date) ratings assigned for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 17, 2010, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to July 1971.  The PTSD rating issue is before the Board of Veterans' Appeals (Board) on January 2014 remand from the United States Court of Appeals for Veterans Claims (Court) for compliance with instructions in a Joint Motion for Remand by the parties (Joint Motion).  That issue was originally before the Board on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In December 2008 and November 2010, the Board remanded the PTSD issue to the RO for further development.  A March 2010 rating decision increased the rating to 70 percent, effective December 17, 2010 (the date of a VA PTSD examination report noting worsening symptoms of PTSD).  As the Veteran had not expressed satisfaction with the rating, the appeal continued.  AB v. Brown, 6 Vet. App. 35 (1993).

A November 2012 Board decision further awarded an increased rating of 50 percent for the period from May 24, 2007 to December 17, 2010.  The November 2012 Board decision also denied a compensable rating for bilateral hearing loss and remanded a claim of entitlement to TDIU recognized under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran appealed the Board's decision to the Court to the extent that the Board denied further increased ratings for PTSD.  As explained in the Joint Motion: "the parties agree that the parts of the Board's decision denying entitlement to a compensable rating for bilateral hearing loss and in remanding the issue of entitlement to a TDIU should not be disturbed."  A January 2014 Court Order set aside the November 2012 Board decision "only to the extent that it denied entitlement to increases in the 'staged' ... ratings assigned for post-traumatic stress disorder," and remanded the issue to the Board for readjudication consistent with the Joint Motion.

A September 2013 rating decision granted TDIU effective from December 17, 2010.  The Veteran filed a timely notice of disagreement in March 2014 seeking an earlier effective date for the TDIU grant.  The appeal seeking an earlier effective date for the TDIU has not been addressed by a statement of the case (SOC) to date.  A VA Form 21-22a signed by the Veteran and dated in February 2014 revokes his designation of his prior representative Veterans Service Organization and appoints the attorney representative identified on page one.

New evidence has been added to the record, featuring a May 2014 vocational expert report, that has not been considered in any adjudication at the Agency of Original Jurisdiction (AOJ).  In July 2014, the Veteran's representative submitted written correspondence including a waiver of initial AOJ consideration.

An August 2008 statement from the Veteran's attorney raised an allegation that his bilateral hip avascular necrosis (AVN) may be secondary to his service-connected upper and lower extremity disabilities, and an October 2010 statement by the attorney raised a claim of service connection for a vestibular disorder.  In November 2010, these claims were referred to the RO for appropriate action.  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In the November 2012 decision, the Board noted that the RO did not appear to have acted on these claims, and they were again referred to the RO for appropriate action.  At this time, the Board must again note the claims-file (including the electronic records) still does not reflect that these issues have been addressed by the RO; thus, they are once again referred to the RO for appropriate action.

The issue of entitlement to a an effective date earlier than December 17, 2010, for the award of a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  At no time prior to May 24, 2007 is the Veteran's PTSD shown to have been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).
2.  At no time from May 24, 2007 to December 17, 2010 is the Veteran's PTSD shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas.

3.  At no time since December 17, 2010, are the Veteran's symptoms of PTSD shown to have been of such nature and severity as to produce total occupational and social impairment.


CONCLUSIONS OF LAW

The Veteran's PTSD warrants staged ratings of no more than 10 percent prior to May 24, 2007; no more than 50 percent from May 24, 2007 to December 17, 2010; and no more than 70 percent from December 17, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code (Code) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

An April 2006 letter, prior to the July 2006 rating decision on appeal, explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of rating and effective date criteria.  A January 2009 letter notified him of the schedular criteria for rating PTSD (pursuant to the December 2008 Board remand).  It is not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA mental disorders examinations in June 2006 and (pursuant to the Board's November 2010 remand) December 2010.  The Board finds that the examinations are adequate for rating purposes, as the examiners considered the reported history of the Veteran and conducted thorough examinations, noting all findings necessary for consideration of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The RO's actions have substantially complied with the December 2008 and November 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  There is no evidence dated subsequent to the December 2010 VA examination that shows a material change in the Veteran's PTSD to warrant a reexamination.  38 C.F.R. § 3.327(a).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claim for an increased rating for PTSD, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.

In July 2014 written correspondence submitted to the Board, the Veteran's attorney emphatically urged the Board not to remand this appeal for further development and expressed that the Veteran wished to waive his right to any further development of the evidentiary record.  In a substantial paragraph entirely typed in capital letters and boldface font, the Veteran's attorney expresses (emphasis removed by the Board for purposes of quotation): "he waives any further notice/assistance, or error therefrom," "the evidence of record is sufficient to render a decision," "do not issue a decision remanding the claims for further unnecessary development," and "[s]hould the Board find that additional development is necessary to make a decision on the pending claims, the Veteran, understanding his rights and through the assistance of counsel, waives his right to further development...."

The Board observes that the recently submitted May 2014 vocational expert report added to the evidentiary record includes a remark noting that the Veteran "reported had filed for SSDI as he was no longer able to work and continue his self-employment as a Barber due to the service-connected disability of PTSD and painful legs ...."  VA has a duty to assist the appellant in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  SSA records are constructively of record, and VA is obligated to obtain such records unless it is found that they would not be relevant.  Here, the indication of outstanding SSA records is presented in a report that was submitted as an attachment to the very July 2014 correspondence in which the Veteran's attorney emphatically urges the Board to not remand for additional development, conveys that the Veteran waives all right to further development and assistance, and insists that the evidentiary record is currently adequately complete for appellate review.  In light of the clear and specific statements of the Veteran's attorney insisting that no additional development is needed or desired, and the fact that this assertion is presented in the very correspondence presenting the suggestion of outstanding SSA records, the Board interprets the statement of the Veteran's attorney as insisting that no records in the custody of SSA are pertinent to the PTSD rating issue currently on appeal.  Under the circumstances, and at the behest of the Veteran's representative, the Board shall proceed with appellate review of the issue on the merits at this time.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.  4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered (as noted above, the RO has assigned staged ratings for PTSD.)  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  Consequently, in this case VA must review the evidence of record from March 2005 (a year prior to the March 2006 claim on appeal) to determine if there was an ascertainable increase in the Veteran's PTSD.

PTSD is rated under 38 C.F.R. § 4.130, Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders a 10 percent rating is warranted when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a Global Assessment of Functioning (GAF) score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning. Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence of record reveals psychiatric diagnoses other than PTSD.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Service connection for PTSD, rated 10 percent, was awarded by rating decision in June 2004.  The instant claim for increase was received by VA in March 2006.  

VA mental health treatment notes show that in July 2005 the Veteran reported that his mood had decreased from 7 to 5 (on a scale of 10) over the last 2 months and his energy level and motivation had decreased.  He reported sleeping "too much," having nightmares 2-3 times per week (decreased from every night).  He "sometimes" had flashbacks, and daily intrusive memories.  He consumed about 12 12-ounce cans of alcohol per day and continued to work full-time as a barber.  Objective findings showed him to be alert, his mood was "okay," he was euthymic with full range of affect, had no suicidal/homicidal ideation or psychosis, his thought process was coherent and he had fair insight and judgment.  The diagnosis was PTSD, alcohol dependence and depressive disorder not otherwise specified versus substance-induced mood disorder.  A GAF score of 60 was assigned.  A November 2005 mental health treatment note shows that the Veteran denied any manic or psychotic symptoms, endorsed depressed mood but denied hopelessness or suicidality, and reported decreased alcohol intake.  On mental status evaluation, good grooming/hygiene was observed, no psychomotor/speech abnormality was noted, the Veteran's affect was reactive and restricted, his mood was dysphoric, thought process was coherent and logical, thought content showed no psychotic symptoms, he denied suicidal/homicidal ideation, he was alert and oriented, and he had fair judgment and insight.  

On June 2006 VA PTSD examination, the examiner noted that the claims file was not received and the content of the examination report was strictly the result of the interview and history taken from the Veteran.  The Veteran reported getting married for the second time about 7 months previously.  He reported having two grown children, a son and a daughter, from his first marriage, and stated that the family relationship was very warm.  He also reported being employed as a barber.  He had been prescribed psychiatric medication, but was not receiving psychiatric treatment.  He reported drinking approximately one case of beer in a week.

On psychiatric examination, the Veteran appeared as "an attractively looking, cleanly dressed man" who participated in the examination in good spirits.  Although he complained that he has PTSD with depression, this was not obvious during the examination.  He "was not too successful in listing his" PTSD type of complaints.  He said he does not like crowds and noise - which irritate him - but he never complained of nightmares or shocking memories about Vietnam, and only reported sleeping habits when asked by the examiner.  Thus, the examiner noted that PTSD was "not too strong" in the Veteran at the time of examination (the examination summary noted "minimal manifestations" of PTSD).  The examiner noted the Veteran's heroism and his receipt of a Purple Heart medal; however, the impression was that the Veteran "fairly well survived the suffering in Vietnam and practically showed fairly good recovery."  It was noted that the Veteran likes to go fishing (his favorite pastime) when he has free time and he said he "has plans, has a satisfactory social life, and he is getting along with his new wife fairly well."  The Veteran was well oriented, had good contact with outside reality, did not show any nervousness, anxiety, or psychotic-like manifestation, and had "normal cognitive functioning."  He did not have high intellectual abilities because he could not explain any proverbs, just concrete interpretation.  The diagnosis was "essentially normal mental status examination" and mild PTSD.  The GAF score was "around 65" and the examiner commented that the Veteran's "current rating is just about appropriate for him."

The June 2006 VA examiner commented: "This appears to be a very simple case with minimal manifestations of post-traumatic stress disorder, which showed some depression in the past and the veteran reported some suicidal thoughts about this, but he never tried to do anything.  So, this is a simple case, not fully satisfying the criteria for PTSD."  The Board reads the report as referring to "some suicidal thoughts" occurring at an unspecified time "in the past," in particular in the context of the report's earlier discussion that the Veteran "gave the history of his [in-service] injury where he stepped on a mine .... he received a Purple Heart....  After his recovery, and restarting his life in society, he felt depressed sometimes...."  As the Veteran's active duty service concluded in 1971, the Board concludes that the discussion of "some suicidal thoughts" in his report is not reasonably indicated to pertain to the period on appeal in this case.  The Board does not read the report as indicating that the examiner or the Veteran indicated the presence of the suicidal thoughts occurring around the time of the examination.  The examination report contains inquiry and discussion of the current symptom complaints and clinical observations, with no indication of suicidal thoughts.

An April 2007 psychology consultation report notes that the Veteran denied any depressive symptoms and his cognitive functioning was intact.  A May 24, 2007 psychiatry follow-up report notes that he complained of poor sleep with occasional nightmares, loud noises upset him, and he liked to be mostly by himself.  He reported that he avoided watching war news, was hypervigilant, and enjoyed fishing.  The Veteran had moved to be closer to family.  On mental status examination, he was alert, casually dressed, soft spoken, and his mood was "not good."  His affect was somewhat somber and subdued but cooperative with full range, fair insight and coping skills, logical thoughts, and average intelligence.  He denied suicidal and homicidal ideation.  A GAF score of 55 was assigned.  A psychiatry follow-up report in October 2007 notes that the Veteran felt moving to his hometown with family had helped his mood, that he did not think about Vietnam as much, and that he tried to avoid talking about it even with friends.  His sleep was affected by hip pain.  He denied nightmares and was getting along well with his current wife.  On mental status examination he was alert, casually dressed, looked uncomfortable.  His mood was "ok" and his affect was smiling, minimizing emotional issues.  He was coping as well as he could and had fair insight.  He denied suicidal or homicidal ideation and his thought process was logical.

An April 2008 psychiatry follow-up note shows that the Veteran stated he was doing "fine."  He reported feeling depressed, Vietnam was on his mind "a lot", and his sleep was disturbed.  He stated that his relationship with his wife was "ok" and he experienced "panic attacks" when he went to the VA hospital.  On mental status examination, he was alert, casually dressed, his mood was depressed and his affect was blunted.  He was able to smile some, not coping well, and minimizing emotional issues.  His thought processes were logical and he denied suicidal and homicidal ideation.  An April 2008 psychology note shows that the Veteran's major symptom was depression.  He reported no intrusion of PTSD symptoms into his daily life and had no desire to work on issues in psychotherapy.  On evaluation, the Veteran's sleep was noted as within normal limits and there were no nightmares.  His appetite, energy level and activity level were within normal limits, his speech was coherent and relevant, and he denied suicidal and homicidal ideation.  The Veteran's thought processes were logical, clear and goal directed, memory was intact, affect was constricted/flat and mood was neutral.  A GAF score of 70 was assigned.  A November 2008 psychiatry follow-up note shows that the Veteran complained of worsening depression (October was the anniversary of when he got hurt in Vietnam and the holidays made his mood worse).  He was isolating more and did not want to socialize.  His wife was supportive and his sleep was poor with nightmares.  Mental status evaluation was essentially the same as noted on April 2008 psychiatry follow-up.

On January 2009 psychiatry follow-up the Veteran continued to report that he was "still very depressed" and Vietnam bothered him all night and prevented him from sleeping.  On mental status examination, he was alert, dressed in work clothes, mood was "not good," affect was downcast and he was not coping well.  He had fair insight, logical thought processes and denied suicidal and homicidal ideation.  On psychiatry follow-up in March 2009, the Veteran continued to complain of feeling depressed, he was not sleeping well and his pain was significantly worsening his mood. Vietnam memories continued to bother him.  On mental status examination, he was alert, casually dressed, looked very uncomfortable, tense upper body, was not coping well, and mood was depressed.  He had fair insight, logical thought processes and denied suicidal and homicidal ideation.  On May 2009 psychiatry follow-up, he reported that his sleeping had improved, but the remaining complaints and findings were essentially unchanged from the March 2009 evaluation (including denial of suicidal and homicidal ideation). 

A June 2009 VA medical report associated with the Veteran's treatment for thigh and groin pain includes a section concerning depression and PTSD screening.  This screening indicates that the Veteran replied "Yes" when asked if he had "current thoughts about suicide or self harm."  He denied any current or specific plan, denied any intent to act on the thoughts, reported he had no means to carry out a plan, and had no prior history of attempts.

An August 2009 VA psychiatric evaluation note shows that the Veteran reported "sleeping better and mood has improved[,] however [his hip] pain is 'aggravating.'"  The examiner noted that the Veteran was alert, casually dressed, mood was "ok," affect was "uncomfortable looking as if in pain but appears to be coping better," with "fair insight."  The Veteran denied suicidal or homicidal ideation.  Thought processes were "logical."

A March 2010 VA psychiatric evaluation note shows that the Veteran reported that his "mood is 'ok but lot of pain', affect is uncomfortable looking as if in pain, good insight, has difficulty coping with pain."  The Veteran denied suicidal and homicidal ideation.  His thought process was "logical."

In a February 2009 statement, the Veteran reported that he experiences "nightmares all the time," does not like people around him, feels numb and angry all the time, and has a hard time sleeping (he stays awake and thinks "about that stupid war").  He also stated that he is always on guard and sits with his back to the wall, forgets things all the time, is always depressed, does not have energy, and experiences panic attacks "all the time."  The Veteran stated that he feels hopeless so he drinks beer to ease the pain.  The Veteran's statements regarding his increased PTSD symptomatology are confirmed by February 2009 statements from his spouse and friends (his friends are also recipients of VA compensation for PTSD).

On December 2010 VA PTSD examination, the examiner noted that the claims file was reviewed.  It is noted that the Veteran suffers from symptoms of Depression.  He stated that, since the mid 1990s, he has been going to bed at 7:30 PM, waking up at 1 AM, thinking about Vietnam until 5 AM, going back to sleep and getting up at 6:30 AM.  He reported eating one meal per day in the evening and complained of suffering from fatigue and tiredness all of the time.  He complained that his thinking, concentration and memory were "not so good" and that he forgets the names of his nieces and nephews, phone numbers, and what he said in a phone call to his daughter (he will call her again minutes later and say the same thing).  The Veteran reported that he used to "have a lot of hobbies i.e. stained glass" but is not interested now (now he just fishes).  He complained of experiencing recurrent depressed mood and rumination of negative thoughts (3 times per month and lasting several hours at a time).  The Veteran also reported periods of uncontrolled crying (3 times per day to 3 three times per week and lasting for several minutes).  The Veteran stated that has reduced sexual interest and experiences erectile dysfunction.  He reported the onset of his Depression since his return from Vietnam.  The Veteran is close to his brother, step-daughter and two children from his first marriage, which lasted for 17 years and ended because of verbal fighting and disagreements (it was no fun, he couldn't handle it and left).  He remarried for a second time five years previously.  He described his second marriage as "ok" (there have been "problems with communication, intimacy, and no sex at all for the past five years").  The Veteran did not acknowledge any suicidal nor homicidal attempts; however, he stated that he has experienced suicidal ideation twice a month during the past ten years (it was recently prompted by his not having a job and feeling depressed) and reported feelings of anger ("like he will blow up").

On mental status examination, the Veteran was clean and appropriately dressed, appeared oriented times three, psychomotor activity and speech were unremarkable, was cooperative, friendly and relaxed towards the examiner, affect was normal and mood was depressed.  His memory and judgment were intact (but he does experience periods of forgetfulness and memory loss) and his thought process and content was unremarkable.  There were no auditory/visual hallucinations or current suicidal/homicidal ideation.  He exhibited obsessive/ritualistic behavior (checks windows, doors, and the area around his house three to four times per day and stated that he feels like someone is watching him all of the time) and reported experiencing panic attacks.  He stated that the primary stressors that activate his PTSD are thoughts of Vietnam, being unemployed, his medical condition, partner relationship problem, and his life in general is a major stressor.  He stated that he "feels worthless can't do anything."  A GAF score of 50 was assigned.  The examiner commented that the Veteran "appears to meet the full criteria for Post-Traumatic Stress Disorder, Chronic Severe due to his combat experience in Vietnam.  During the past ten years, [the Veteran] has experienced deterioration in his physical and mental health."  The examiner also opined:
As previously noted, the Depression and Panic Disorder will be major challenges for this [Veteran] to find a job and to retain a job successfully.  His frequent uncontrolled bouts of crying, his feeling of isolation, his severe problems with memory including not being able to retain instruction to work tasks, inability to remember names, numbers etc. would not contribute successfully to the [Veteran] retaining a job for the long term.

[The Veteran's] prognosis is poor regarding improvement of his mental condition.  This will present a poor prognosis for his ability to work and be successful in this functional status.

The [Veteran's] current social and occupational functioning is greatly impaired by his Post-Traumatic Stress Disorder.  His frequent periods of irritability, sadness, depression, uncontrolled crying, and feelings of hopelessness do not contribute to a reality of successful and permanent employment.  This [Veteran] deserves to be approved for an increase in his service-connected disability.  He deserves to be approved for designation as being totally unemployable.

On March 2010 psychiatry follow-up, the Veteran complained of "constant pain."  He also reported that "current psych meds" were helping with sleep and mood, his coping was "fair" with combat memories and nightmares were "rare."  On mental status examination, he was alert, casually dressed, mood was "ok but lot of pain," affect was uncomfortable (looking as if in pain), he had good insight, and difficulty coping with pain.  His thought processes were logical and he denied suicidal/homicidal ideation.

On February 2011 psychiatry follow-up it was noted that the Veteran continued to be in lot of pain, stayed at home by himself mostly, had been having crying spells over last year (he was not sure why), and his memories from service were "bothersome."  Mental status examination showed that he was alert and well groomed, mood was "down," and affect was pleasant, cooperative, and somewhat decreased in range.  He continued to have difficulty coping.  His insight was fair, thought processes were logical and he denied suicidal and homicidal ideation.  On March 2011 psychiatry follow-up, the Veteran reported that his pain was tolerable, he felt that his mood could be better and that he avoided thinking about combat.  On mental status examination, he was alert, casually dressed, mood was "ok," and his affect was calmer, less distressed looking, and he appeared to be coping better.  He had good insight, logical thought processes and denied suicidal and homicidal ideation.  An August 2011 report of psychiatry follow-up shows that the Veteran complained of pain (which made him cry) and severe burning sensation on both feet (he was unable to walk much at all).  He also reported a 2 month history of having "more crying spells, not sure why he does this."  It was noted that his 81 year old mother had suddenly passed away 2 months earlier and he had a good relationship with her.  He was sleeping better (rested) and had not had nightmares since being on mirtazapine.  He reported thinking of Vietnam "off and on."  Mental status examination was essentially as reported in February 2011 except that he was "crying more."  On September 2011 psychiatry follow-up, the Veteran reported he was doing "ok" from emotional standpoint.  He was coping better with his mother's sudden death a few months back and had been having fewer crying spells.  On mental status evaluation, he was alert, casually dressed, mood was "ok," affect was "somewhat blunted as usual," and his insight and coping were "fair."  His thought processes were logical and he denied suicidal or homicidal ideation.  A November 2011 psychiatry follow-up note shows that the Veteran reported doing better with his mood and sleep and was tolerating pain better.  He continued to cope better with mother's passing away and felt the depression was more under control.  He reported that memories from service tended to bother him at times and he had a supportive family.  Mental status examination was essentially the same as reported on March 2011 examination.

A May 2014 private vocational assessment consultation report includes a description that, during a phone interview, the Veteran informed the vocational expert (not shown to be a medical or mental health expert) that he has been "having ongoing depression," and he reported that "flash backs from traumatic times during combat and subsequent depression has made it hard to be in public and further resulted in his inability to work around or with people."  The vocational expert reviewed psychiatric notes of record and commented that the Veteran's PTSD symptoms "prevent him from being successful in an interview or working in any industrial occupation; and therefore limit his ability to work at substantially gainful employment."  The vocational expert opines that the Veteran's PTSD "would prevent him from securing and following substantially gainful employment, due to his symptoms of flashbacks, nightmares, social anxiety and suicidal ideations."  The vocational expert then goes on to explain this opinion citing that the Veteran's particular "educational background and work history and training do not provide him with the transferable skills required for a sedentary type position and therefore, it is at least as likely as not that his service-connected PTSD and shell fragment wounds of the left leg with fracture of the left tibia alone has prevented him from securing and following a substantially gainful occupation since 2006."   The vocational expert also states that the Veteran "has been unable to continue in his occupation as a Barber since 2006 due to the limitations caused by his service-connected conditions, especially his PTSD."

Prior to May 24, 2007

Prior to May 24, 2007, the Veteran's PTSD symptomatology is not shown to more nearly approximate the criteria for the next higher (30 percent) rating.  The evidence during this period consists essentially of the VA mental health treatment notes in July 2005 and November 2005, a June 2006 VA PTSD examination, and April 2007 VA mental health treatment notes.

To warrant a higher rating, the evidence must show occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  During this period, July 2005 VA treatment notes show that, although he reported decreased mood (from 7 to 5 on a scale of 10), energy and motivation, sleeping too much, nightmares (2-3 times per week) and "sometimes" having flashbacks and intrusive memories, the Veteran also reported that he continued to work full-time as a barber.  On examination, his mood was "ok" and he was euthymic with full range of affect.  Similarly, in November 2005, he reported being depressed, his affect was reactive and restricted, and his mood was dysphoric.  On June 2006 VA examination, the Veteran reported having been prescribed psychiatric medication but noted that he was not receiving psychiatric treatment, he was employed as a barber and described a "very warm" family relationship.  On examination, he had good spirits and his complaints of PTSD with depression were not obvious during the examination.  The examiner noted "minimal manifestations of PTSD," essentially normal mental status examination, and that the Veteran's 'current rating is just about appropriate for him."  Finally, the Veteran denied any depressive symptoms during VA mental health treatment in April 2007.  These findings do not show occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks so as to warrant a rating higher than 10 percent for PTSD prior to May 24, 2007.

Furthermore, although an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered, but not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126 ), it is notable that for this period of time the Veteran's GAF score was 60 in July 2005 and "around 65" on VA examination in June 2006.  The GAF scores reflect mild or no more than borderline higher symptoms and are consistent with the criteria for the 10 percent rating assigned.

The Board acknowledges the Veteran's competent and credible statements regarding his decreased mood, energy and motivation as well as sleeping too much and having nightmares, flashbacks, and intrusive memories.  However, an increased, 30 percent, rating is not warranted when all the other manifestations of his PTSD are considered.  See Mauerhan, 16 Vet. App. at 443.

The Board further notes that even higher evaluations of 50, 70 or 100 percent are not warranted prior to May 24, 2007.  Although the Veteran reported complaints of decreased motivation and mood, these symptoms did not result in occupational impairment because he continued to work (at least until June 2006).  As indicated, the Veteran was generally functioning satisfactorily with his PTSD but exhibited symptoms as described above.  Clearly there is no evidence of occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment at any time during the period prior to May 24, 2007.

The Joint Motion in this case directs attention to concern that the Board's prior November 2012 decision "did not fully consider Appellant's statements to the December 2010 examiner in its analysis."  In particular, the Joint Motion notes: "In the examination report, it noted that Appellant 'stated that he has experienced suicidal ideation.  During the past ten years, p[atien]t stated that he has felt suicidal twice a month'" (emphasis added by the Joint Motion).

The Joint Motion states that the Board "acknowledged that the Veteran was competent and credible to report his symptoms."  To clarify, the Board finds that the Veteran has made competent and credible statements regarding his decreased mood, energy and motivation as well as sleeping too much and having nightmares, flashbacks and intrusive memories; this was specifically expressed (with those competently and credibly reported symptoms specifically identified) in the November 2012 Board decision and again in the current Board decision.  With regard to the Veteran's December 2010 statement indicating that he was experiencing a pattern of suicidal feelings of the described frequency, the Board discerns that two key assertions are made:(1) that the Veteran was experiencing suicidal thoughts around the time of the December 2010 statement, and (2) that the Veteran had been experiencing a prolonged pattern of suicidal thoughts in twice-per-month episodes for 10 years preceding the statement (since 2000).  The Veteran, as a layperson,  is competent to report his recollections of suicidal thoughts.  However, while the Board finds that the first element of the assertion may be credible, the Board finds that the second element (retrospectively asserting that the symptom pattern had existed for the past 10 years) is not credible.

The evidentiary record contains psychiatric evaluation reports contemporaneous to the period prior to May 24, 2007; neither the competent psychiatric findings nor the Veteran's own report of his symptoms documented in the contemporaneous evidence from the period indicate any symptoms featuring suicidal thinking.  The only evidence of record that tends to show that the Veteran experienced a pattern of suicidal thinking prior to May 24, 2007 is the Veteran's retrospective assertion to this effect beginning with the December 2010 statement.  The Veteran is competent to observe and report his own suicidal thinking.  However, findings of competency and credibility are two distinct matters.  After a careful review of the evidence, the Board finds that the Veteran's testimony indicating a pattern of suicidal thinking prior to May 24, 2007 are not credible.

The Board acknowledges that lay evidence may be competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, although this may factor into the Board's decision of whether the evidence is ultimately probative.  The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of suicidal thinking until a retrospective statement in December 2010, though not the only or sole factor, in determining whether such symptomatology existed during the period prior to May 24, 2007.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

Acknowledging that the Veteran is competent to report symptoms of suicidal thinking, because this requires only personal knowledge as it comes to him through his senses, the Board finds that his retrospective statements recalling suicidal thinking during the period prior to May 24, 2007 are not credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  His retrospective account of suicidal thinking prior to May 24, 2007 is self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  The Board also finds that the retrospective account of suicidal thinking prior to May 24, 2007 is also inconsistent with the contemporaneous evidence.  Significantly, the Veteran directly denied experiencing any suicidal ideation on April 2007 psychology consultation.  Further, as discussed above, the June 2006 VA psychiatric examination report discusses "some suicidal thoughts" at an unspecified time roughly proximate to the Veteran's 1971 separation from service with no indication that such symptoms were present during the period on appeal from the March 2006 claim (or the year preceding it) to May 24, 2007.  It is also significant that the Veteran directly denied suicidal ideation when reporting symptoms documented in VA treatment reports dated in July 2005, November 2005, and May 24, 2007.

The Board finds that the Veteran's December 2010 report of episodes of suicidal thoughts twice per month for ten prior years is self-serving (if accepted, it would support his appeal for increased disability benefits for earlier periods on appeal) and is a retrospective statement inconsistent with probative contemporaneous evidence including the Veteran's own symptom reports to mental health professionals during the pertinent time.  For the aforementioned reasons, the appellant's statements are considered not credible.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of appellant's medical history but must assess the credibility and weight of the evidence provided by the appellant before rejecting it).

After thorough and careful consideration of the December 2010 retrospective assertion of a 10 year history of twice monthly episodes of suicidal thoughts (in accordance with the Joint Motion's directions), the Board finds that December 2010 report of a 10 year history of episodes of suicidality is not credible.  The Board finds that the Veteran's retrospective statement in December 2010 is outweighed in probative value by the Veteran's multiple contemporaneous denials contradicting the December 2010 statement as well as the absence of any contemporaneous evidence corroborating the December 2010 retrospective statement.  The Board considers it reasonable to expect that the Veteran would have included such symptomatology amongst his report of symptoms to inquiring mental health professionals during the pertinent period, rather than repeatedly deny experiencing suicidality, if he believed that he was experiencing a pattern of twice monthly episodes of suicidal thoughts throughout that time.

The Board has also noted that the recently submitted May 2014 vocational expert opinion also presents a retrospective statement concerning the Veteran's employability since 2006.  The vocational expert also states that the Veteran "has been unable to continue in his occupation as a Barber since 2006 due to the limitations caused by his service-connected conditions, especially his PTSD."  The vocational expert also states that "it is at least as likely as not that his service-connected PTSD and shell fragment wounds of the left leg with fracture of the left tibia alone has prevented him from securing and following a substantially gainful occupation since 2006."  Although the vocational expert attributes the described unemployability "especially" to his PTSD, the analysis clearly includes consideration of impairment by other disabilities as well consideration of the Veteran's circumstances of education and training rather than a focused assessment of the severity of the psychiatric manifestations themselves.  The vocational expert's opinion that the Veteran's PTSD "would prevent him from securing and following substantially gainful employment, due to his symptoms of flashbacks, nightmares, social anxiety and suicidal ideations" cites at least one symptom ("suicidal ideation") that the Board finds was denied by the Veteran throughout the period on appeal prior to May 24, 2007, and has not been credibly shown to have significantly manifested during that period.  To the extent that the opinion relies upon an inaccurate factual premise, it is not probative.  Moreover, the vocational expert is not shown to have expertise in medical or mental health evaluation, leaving the retrospective assessment of PTSD less probative than the contemporaneous psychiatric evaluations of record with regard to evaluating the nature and severity of psychiatric impairment.

The Board finds that the most probative evidence pertaining to the severity of the Veteran's PTSD during the period on appeal prior to May 24, 2007 shows no suicidal thoughts at that time.  Therefore, suicidal ideation manifestations of PTSD are not shown, either by evidence or through his statements, during the period on appeal prior to May 24, 2007.  Careful consideration of the Veteran's December 2010 statement regarding past suicidal thoughts does not provide a basis for an award of a rating in excess of 10 percent for PTSD for the period on appeal prior to May 24, 2007.

In sum, the Board finds that no symptom or combination of symptoms of a severity consistent with the criteria for a rating in excess of 10 percent are shown during the period prior to May 24, 2007.

From May 24, 2007 to December 17, 2010

The Board's November 2012 decision explained that, on longitudinal review of the record, the Board found that it is reasonably shown that the Veteran's PTSD had approximated occupational and social impairment with reduced reliability and productivity so as to warrant an increased, 50 percent, rating from May 24, 2007 to December 17, 2010.  A 50 percent rating from May 24, 2007 to December 17, 2010 is now in effect.

The currently assigned 50 percent rating contemplates that the record shows that throughout this period, the Veteran complained of worsening depression, poor sleep with occasional nightmares, being upset by loud noises and preferring to be mostly by himself.  On May 24, 2007 psychiatric follow-up, his mood was "not good" and his affect was "somewhat somber and subdued."  On psychiatric evaluation in October 2007, he was noted to be "minimizing emotional issues."  In April 2008, the Veteran reported that Vietnam was on his mind "a lot," he experienced panic attacks when going to the VA hospital, and had blunted affect.  In January 2009, he complained that Vietnam bothered him all night and prevented him from sleeping, his affect was downcast and he was "not coping well."  In a February 2009 statement, the Veteran reported experiencing "nightmares all the time," feeling numb and angry all the time, and staying awake thinking "about that stupid war."  The overall disability picture presented is one of moderate psychiatric disability, with primary symptoms of mood/motivation disturbances and difficulty establishing relationships (preferring to be alone); it is consistent with the criteria for a 50 percent rating.

Notably, the symptoms and level of impairment represented by the GAF scores of 55 (suggestive of moderate symptoms) on May 24, 2007 and 70 (indicative of mild symptoms) in April 2008 are consistent with a no more than 50 percent rating.

A higher (70 or 100 percent) rating is not warranted because the evidence does not show serious symptoms that would warrant such a rating.  The Veteran repeatedly noted his depression and panic attacks; however, he continued to be able to function independently, appropriately and effectively.  He exhibited no obsessional rituals from May 24, 2007 to December 17, 2010.  His speech was never noted to be intermittently illogical, obscure or irrelevant.  He was oriented to time, place and person.  He presented to his medical appointments neat in appearance.  

The Board has carefully considered that the Veteran endorsed thoughts of suicide or self harm (without plan or intent) during a June 2009 medical evaluation.  However, the Board notes that this single instance of documented suicidal thoughts appears in a context of numerous denials of such symptomatology; the Veteran denied suicidal or homicidal ideation during VA psychiatric evaluations including in May 2007, April 2008, January 2009, March 2009, May 2009, August 2009, and March 2010.  Thus, the Veteran consistently denied experiencing suicidal ideation on multiple occasions prior to and following the June 2009 instance of reported suicidal ideation, including proximately preceding and following the June 2009 report.  The Board considers the Veteran's June 2009 report of suicidal thoughts (without plan or intent) to be competent and credible evidence of the occurrence of that symptom in June 2009.  However, even accepting that the Veteran experienced a spell of such symptomatology, it is shown to have been an isolated episode and not associated with an overall PTSD disability picture productive of the level of impairment contemplated by a 70 percent rating.

The Board finds it reasonable to expect that had the Veteran's June 2009 report of suicidal thoughts (without plan or intent) been of such severity as to bring the Veteran's overall PTSD symptomatology into manifestation of occupational and social impairment with deficiencies in most areas (warranting a 70 percent rating), that such would be reflected in the Veteran's psychiatric records from the time periods; the fact that psychiatric evaluation consistently assessed the Veteran for possible suicidal ideation and repeatedly found none and found no symptomatology of the gravity contemplated by a 70 percent rating leads the Board to conclude that the criteria for a 70 percent rating were not met by the severity of psychiatric symptoms during the period.
The Board finds that no symptom or combination of symptoms of a gravity consistent with the criteria for a 70 percent rating or total occupational and social impairment (100 percent rating) have been shown during the period from May 24, 2007 to December 17, 2010.

The Joint Motion in this case directs attention to concern that the Board's prior November 2012 decision "did not fully consider Appellant's statements to the December 2010 examiner in its analysis."  In particular, the Joint Motion notes: "In the examination report, it noted that Appellant 'stated that he has experienced suicidal ideation.  During the past ten years, p[atien]t stated that he has felt suicidal twice a month'" (emphasis added by the Joint Motion).  Acknowledging that the Veteran is competent to report symptoms of suicidal thinking, because this requires only personal knowledge as it comes to him through his senses, the Board finds that his retrospective statements recalling suicidal thinking twice per month during the period prior to December 10, 2010 are not credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  His retrospective account of suicidal thinking prior to December 10, 2010 is self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  The Board also finds that the retrospective account of suicidal thinking prior to December 10, 2010 is also inconsistent with the contemporaneous evidence.

In the section above (addressing the earlier period on appeal), the Board explained the reasons leading it to conclude that the Veteran's report of a pattern of suicidal thoughts twice per month for the ten prior years is not credible (it is self-serving and is a retrospective statement contradicted by prior contemporaneous statements and is inconsistent with the prior evidence) and inconsistent with the probative contemporaneous evidence.  As the December 2010 statement asserting the 10 year history of twice-monthly episodes of suicidal thoughts is not credible, it has no weight in establishing a pertinent pattern of symptomatology prior to December 2010.

The Board notes that the Veteran directly denied any suicidal ideation during documented VA evaluation on May 24, 2007.  The Board has considered whether any evidence identifies a date prior to December 17, 2010 as a factually ascertainable date of onset of increased PTSD symptoms such as suicidal ideation; the Board finds no factually ascertainable date for an increase.  As discussed above, the Veteran did endorse experiencing suicidal thoughts during a June 2009 medical evaluation, but this was an isolated instance both preceded and followed by multiple psychiatric examination reports showing that he denied any suicidal ideation.  The Board is unable to identify a date upon which the Veteran's chronic PTSD symptomatology manifested in symptomatology of the severity contemplated by the 70 percent rating prior to December 17, 2010.  Careful consideration of the Veteran's December 2010 statement regarding past suicidal ideation does not provide a basis for award of a rating in excess of 50 percent for PTSD for the period on appeal prior to December 17, 2010.

The Board again notes that the recently submitted May 2014 vocational expert opinion also presents a retrospective statement concerning the Veteran's employability since 2006.  As discussed above, although the vocational expert attributes the described unemployability "especially" to his PTSD, the analysis clearly includes consideration of impairment by other disabilities as well as consideration of the Veteran's circumstances of education and training rather than a focused assessment of the severity of the psychiatric manifestations themselves.  The vocational expert's opinion cites at least one symptom ("suicidal ideation") that the Board finds the Veteran predominantly denied during the period from May 24, 2007 to December 17, 2010, and suicidal ideation has not been credibly shown to have significantly manifested during that period.  To the extent that the opinion relies upon an inaccurate factual premise, it is not probative.  Moreover, the vocational expert is not shown to have expertise in medical or mental health evaluation, leaving the retrospective assessment of PTSD less probative than the contemporaneous psychiatric evaluations of record with regard to evaluating the nature and severity of psychiatric impairment.
In sum, the Board finds that no symptom or combination of symptoms of a gravity consistent with the criteria for a 70 percent rating or total occupational and social impairment (100 percent rating) have been shown during the period from May 24, 2007 to December 17, 2010.

From December 17, 2010

From December 17, 2010 (the date of a VA PTSD examination report when symptoms warranting such rating were first shown in the record) the Veteran's PTSD has been assigned a 70 percent rating.  Consequently, what remains for consideration for this period is entitlement to a 100 percent rating.  Although the VA examiner noted that the Veteran's "frequent uncontrolled bouts of crying, his feeling of isolation, his severe problems with memory including not being able to retain instruction to work tasks, inability to remember names, numbers etc. would not contribute successfully to the [Veteran] retaining a job for the long term;" on VA psychiatric follow-up treatment in March 2010, the Veteran reported that 'current psych meds' were helping with sleep and mood, his coping was 'fair' with combat memories and nightmares were "rare."   Similarly, on psychiatric follow-up in March 2011, his affect was calmer, he was less distressed looking, and he appeared to be coping better.  Notably, the Veteran attributed his crying spells to pain on psychiatry follow-up in April 2011 and reported having fewer crying spells because he was coping better with his mother's death on psychiatry follow-up in September 2011.  He reported doing better and his depression being more under control in November 2011.  These findings do not demonstrate that the Veteran's PTSD symptoms became so severe as to be totally occupationally and socially disabling.

Notably, the December 17, 2010 VA PTSD examination report reflects a GAF score of 50, which signifies serious symptoms or a serious impairment in social and occupational functioning and represents symptoms that are fully encompassed by the currently assigned 70 percent rating (which is to be assigned when there are deficiencies in most areas.)  See General Formula.

The Board notes that the May 2014 vocational expert's report shows that the Veteran reported (over the phone) that his symptoms featuring "flash backs" and "depression" were such that it was "hard to be in public and further resulting in his inability to work around or with other people."  This information appears to represent the Veteran's testimony reconfirming the established facts that he experiences flashbacks, depression, and difficulty around people.  Although the report indicates the Veteran describes that it is "hard to be in public," it provides no persuasive indication of total social impairment due to symptoms of the severity contemplated by the criteria for a 100 percent rating.

The vocational expert's own review of the evidence of record leading to the opinion that the Veteran is unemployable does not include a probative opinion specifically indicating that his PTSD symptomatology is of sufficient severity to cause total occupational and social impairment due to symptoms of such severity as contemplated by a 100 percent rating.  Although the vocational expert states at one point that "PTSD would prevent him from securing and following substantially gainful employment, due to his symptoms of flashbacks, nightmares, social anxiety, and suicidal ideations," the cited symptoms are not of a nature of comparable gravity to those contemplated by the criteria for a 100 percent rating.  The evidence of record concerning flashbacks, nightmares, and social anxiety does not indicate severity comparable to persistent delusions or hallucinations, disorientation of time or place, or substantial memory loss (or other contemplated symptoms) causing total social and occupational impairment.

The vocational expert is not shown to have medical or psychiatric expertise to probatively establish that the Veteran's particular experiences with these symptoms are, in his specific case, of atypical severity and productive of total social and occupational impairment.  The vocational report does not indicate the presence of any symptoms of comparable gravity to those contemplated by the criteria for a 100 percent rating, and the vocational expert's explanation of the Veteran's unemployability generally contemplates factors beyond merely the particular level of severity of the PTSD symptoms alone (discussing limitation from his left leg disability, his particular educational background, work history, and set of transferable skills).  The Board notes that the Veteran is already in receipt of a TDIU rating for unemployability due to the totality of his service-connected disabilities for the entire period from December 17, 2010.  Also, although the vocational expert's professional credentials may indicate insight into occupational impairment, they do not appear to lend significant probative value to any suggestion of total social impairment; in any event, the report does not appear to persuasively assert that the Veteran has total social impairment due to PTSD.  In sum, the Board does not find that the May 2014 vocational expert report persuasively demonstrates PTSD manifesting in total social and occupational impairment due to symptoms of the nature and severity contemplated by the criteria for a 100 percent PTSD rating.

On review of the factual evidence since December 17, 2010, Board finds that at no time were symptoms of the Veteran's PTSD, alone, of (or approximating) such nature and gravity as to warrant a 100 percent rating.  At no time during the appeal period is it shown that the Veteran had total occupational and social impairment, due to such PTSD symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself (he had passive suicidal thoughts) or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or any other symptoms of similar gravity; no such symptoms have been shown.  Consequently, the Board finds that criteria for a 100 percent rating are not met or approximated for any period of time under consideration.

The Joint Motion directs attention to a finding that the Board's prior analysis in the November 2012 decision "did not fully consider or discuss" the fact that "the December 2010 VA examiner noted that 'during the past ten years, p[atien]t has experienced deterioration in his physical and mental health,' and recommended that 'p[atien]t be approved to be declared totally unemployable.'"  The Joint Motion found that the Board's November 2012 decision "did not fully consider or discuss this evidence in its analysis on whether a higher 100 percent rating was warranted for total social and occupational impairment."

The Board notes that its November 2012 decision quoted the same line from the December 2010 VA examination report and found that the examiner's assertion raised a claim of entitlement to TDIU in the record, requiring that the TDIU issue be remanded.  To the Board's view, the December 2010 VA examiner's assertion that the Veteran is "totally unemployable" on the basis of his "physical and mental health" does not indicate that the Veteran's service-connected PTSD symptoms in and of themselves were productive of total social and occupational impairment.  The examiner's remark appears to refer to the broad totality of the Veteran's general health beyond his PTSD symptoms.  The issue adjudicated by the Board at this time concerns assigning a disability rating for the PTSD pathology only.  To the extent that the examiner's remark concerning the Veteran's overall health is assessing his physical health due to disabilities beyond PTSD, the assessment is irrelevant to the PTSD-specific rating issue.  No information in the identified remark, nor any information in the VA examination report aside from that discussed above, indicates that the Veteran's PTSD pathology itself manifests in total social and occupational impairment.

The Board emphasizes that the additional issue of entitlement to an earlier effective date for the award of TDIU (contemplating impairment from service-connected disability beyond merely the PTSD) is also in appellate status, is being remanded at this time (below), and will be adjudicated apart from this decision.  As the issue presently decided by the Board features the assignment of a rating for PTSD specifically, the Board's analysis at this time has been focused upon determining the extent to which the Veteran's PTSD causes impairment and not the severity of impairment from other disabilities.

Extraschedular Consideration for All Periods on Appeal

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring that the AOJ refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture is shown with related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of those assigned for greater degrees of PTSD during each period, but a greater degree of PTSD disability is not shown in each period.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability and therefore are not inadequate.  The Veteran's service-connected PTSD has been manifested by occupational and social impairment.  All of the Veteran's reported signs and symptoms (discussed in detail above), and their resulting impairment, are contemplated by the rating schedule.  The schedular criteria for rating psychiatric disabilities provide for ratings based on these signs and symptoms.  See 38 C.F.R. § 4.130.  The Board notes that the list of symptoms in the rating criteria is not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In summary, the schedular criteria for psychiatric disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates impairment from psychiatric disability, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which has been manifested by occupational and social impairment.  In short, there is nothing exceptional or unusual about the Veteran's psychiatric disability because the rating criteria reasonably describe his shown disability level and reported symptomatology for each period on appeal.  Thun, 22 Vet. App. at 115.

This case features no contentions or indications of PTSD symptoms not contemplated by the applied rating criteria.  Hence, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  Referral of this matter for consideration of an extraschedular rating is not warranted.


ORDER

Increased ratings for PTSD in excess of 10 percent prior to May 24, 2007, 50 percent from May 24, 2007 to December 17, 2010, and 70 percent from that date are denied.


REMAND

A notice of disagreement is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with the adjudicative decision of the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. §  20.201.  A March 2014 written statement from the Veteran's attorney constitutes a timely notice of disagreement with the September 2013 RO rating decision awarding TDIU with an assigned effective date of December 17, 2010; the March 2014 statement expresses that the Veteran "desires to appeal this case to the Board" and "is seeking an earlier effective date for ... 'TDIU'...."  Review of the record found that an SOC in this matter has not been issued.  When there has been an adjudication by the RO and a timely notice of disagreement has been filed, an SOC addressing the issue must be furnished to the appellant.  The Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  Manlincon v. West, 12 Vet. App. 238 (1999), Notably, this claim is not before the Board at this time and will only be before the Board if the Veteran timely files a substantive appeal after issuance of an SOC.
The Board would be remiss if it did not note at this point that the Veteran's report of filing for SSDI cited prominently in the May 2014 vocational expert's report identifies official records constructively of record (which the Veteran's attorney emphatically indicated would not have bearing on the issue addressed above and should not be sought-and waived the Veteran's right to such development) which may have bearing on the issue being remanded, and must be sought in connection with the issue remanded .  

Accordingly, the case is REMANDED for the following:

The RO should review the record, arrange for any further development indicated (to include securing SSA records identified by the May 2014 vocational expert), and issue an appropriate SOC in the matter of entitlement to an effective date earlier than December 17, 2010, for the award of TDIU.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


